Detail Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 8/23/2021.    
3.	Claims 1-15 and 23-27 are pending.
4.	The Information disclosure statement filed on 7/7/2021 is considered.
Response to Arguments
5.	Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.  The applicant argues that M R ( hereinafter “R”) doesn’t disclose  execute, based on receiving a message that is generated by the at least one article of PPE in response to a PPE-handshake input that is unique to the particular type of the at least one article of PPE, a set of PPE-handshake operations to establish a connection with the at least one article of PPE; and output for display, using data received by the second communication device from the first communication device via the connection, a graphical user interface that is based at least in part on the data received from the at least one article of PPE that sent the message. As recited in claim 1 as well as in claim 23. 
 	The examiner respectively disagrees. R teaches systems that may include a smartphone application (which may be called a Safety Communicator application) operable to receive and combine information from each of the PPE devices. For example, the application may establish a connection between the smartphone and each of the PPE devices, which may be wireless connections, such as Wi-Fi or Bluetooth. The application may then receive data from each of the PPE devices, and store the data locally on the device. The application may also display the information to the user. In some embodiments, the application may transfer the data to a cloud storage network via a cellular network. Additionally, the application may communicate the combined data from all of the PPE devices to the central monitoring station. [0042] The UI 104 and pairing with the discovered PPE devices. Additionally, the device interface manager 202 may send an update to the UI 104 for the subscribed or paired devices, wherein the UI 104 may display the devices that have been added. [0009] R further discloses that  the PPE devices communicate wirelessly with the mobile device; evaluate the data received from the PPE devices; display the data received from the PPE devices on a user interface of the mobile device; when an alarm status is detected from one or more of the PPE devices, displaying an alarm status on the user interface of the mobile device; forward the data received from the PPE devices to a central monitoring station; and forward the data received from the PPE devices to a cloud network. 
R further discloses  the at least one article of PPE includes at least one physical characteristic that is unique to the particular type of the at least one article of PPE (for example these PPE devices (130) characteristics may include fall protection systems 120, gas detectors 121, respiratory protection 122, a bio harness 123, hearing protection 124, electrical safety equipment 125, first responder equipment 126, eye, face, and head protection 127, body protection 128 (such as gloves), and footwear 129.  See Par. 0030).
Furthermore although the current invention describes Bluetooth pairing as conventional. But R is not limited to Bluetooth paring.  The portable devices may establish communication or pairing wirelessly, over a wireless fidelity ( Wi-Fi) network, via Bluetooth, or another wireless connection.
Moreover, R discloses [0042] start discovery for PPE device, and pairing with the discovered PPE devices. At least the text from [0042] reads or maps to the claimed PPE-handshake operations to establish a connection with one article of PPE. 
Thus, the arguments are not persuasive, the rejection is maintained. 

.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

( (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claims 1 (system), 23 (Method), 25 (Device), 26 (Medium) and 27 (Apparatus) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by M R (US 2017/0330444).

M R (hereinafter “R”) (US 2017/0330444) is directed to safety communicator - convergence of body vitals and toxic gas parameters into smartphone app to enhance safety monitoring.

As per claim 1, R discloses a system “[0013] FIG. 1 illustrates a communication system 100 according to an embodiment of M R disclosure) comprising:
 a set of personal protection equipment (PPE) controlled by a particular user (see  a set of PPE devices (130) in communication with a user/mobile device 102, Par. 0030, Fig. 1)  wherein at least one article of PPE in the set of PPE is of a particular type and comprises a first communication device, and wherein the at least one article of PPE includes at least one physical characteristic that is unique to the particular type of the at least one article of PPE (the mobile device 102 may communicate with a plurality of PPE devices (130). These PPE devices (130) may include fall protection systems 120, gas detectors 121, respiratory protection 122, a bio harness 123, hearing protection 124, electrical safety equipment 125, first responder equipment 126, eye, face, and head protection 127, body protection 128 (such as gloves), and footwear 129. The PPE devices (130) shown in FIG. 1 are examples of devices that may be worn by the user and communicate with the mobile device 102, but other PPE devices (130) may be capable of communicating with the mobile device 102 via wireless communication, as well. See Par. 0030);
a computing device controlled by the particular user  (the system 100 may comprise a mobile device 102. The mobile device 102 may comprise a smartphone, tablet, or other handheld device. The mobile device 102 may comprise a user interface 104 operable to communication information to a user and received input from a user. Par. 0029), comprising: 
a second communication device (see wireless communication 106 of the mobile device 102); 
one or more computer processors (see processor 110 of the mobile device 102); and
a memory (see memory of the mobile device 102) comprising instructions that, when executed by the one or more computer processors, cause the one or more computer processors to: 
execute, based on receiving a message that is generated by the at least one article of PPE in response to a PPE-handshake input received by the at least one physical characteristic that is unique to the particular type of the at least one article of PPE, a set of PPE- handshake operations to establish a connection with the at least one article of PPE ([0042] The UI 104 may communicate with the device interface manager 202 to validate a login for the user, start discovery for PPE device, and pairing with the discovered PPE devices. Additionally, the device interface manager 202 may send an update to the UI 104 for the subscribed or paired devices, wherein the UI 104 may display the devices that have been added. Also see Par. 0043, Examiner’s note: paring is simply the process of two Bluetooth-enabled devices exchanging an electronic handshake (an electronic greeting where they introduce  themselves and their capabilities) and then deciding how to communicate) and 
([0009] an application stored in the memory and executed by the processor to receive data from one or more PPE devices, wherein the PPE devices communicate wirelessly with the mobile device; evaluate the data received from the PPE devices; display the data received from the PPE devices on a user interface of the mobile device).

As per claims 23 (Method), 25 (Device), 26 (Medium) and 27 (Apparatus), these claims correspond to system claim 1, thus, these claims are rejected under the same citations given to system claim 1.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over M R (US 2017/0330444) in view of Debates et al (US 20160037563 A1).
  
Debates et al  (“Debates”)  is directed to a method facilitates establishment of wireless pairing connections between wireless electronic devices by: initiating, at a first device, a 

As per claim 2, although R disclose paring protocol in general. R did not specifically recites the steps involved in a well-known protocol that is, paring devices through handshaking as the steps recited herein in claim 2. Debates discloses a method facilitates establishment of wireless pairing connections between wireless electronic devices by: initiating, at a first device, a connection utility that enables the first device to establish a wireless connection with at least one second device (Abstract). Furthermore,  as illustrated in a flowchart (method)  of Fig. 6,  the method 600  includes initiating a timer for return of the WCSC instructions (block 612). Method 600 includes monitoring for one of (a) expiration of the timer and (b) receipt of the WCSC instruction, whichever occurs first (decision block 614). When the timer expires prior to receiving any WCSC instructions, method 600 includes displaying a notification that the connection requires a manual setup (block 616). However, when the WCSC instructions are received prior to expiration of the timer, method 600 includes retrieving the instructions and implementing a series of setup steps identified in the instructions to establish the wireless connection (block 618).
  

R and Debates are analogous art because they are from the same field of endeavor, establishing connection and communication with wireless devices.    
At the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Debates that is, to complete the setup of the wireless connection with the selected second device as described in Debates with device paring of R.  Thus, in response to a successful completion of the wireless connection following the user selection the wireless connection would be able to successfully established, Debates [0037].


As per claim 3, R clearly illustrates several PPE devices in communication with mobile devise 120, Fig. 1. R further discloses the UI 104 displaying PPE devices, Fig. 3 (Par. 0042).  However, R does not mention displaying the graphical element of the PPE device as recited in claim 3.  Debates, on the other hand, discloses several identifying (attributes) information of a BT (Bluetooth) device including image or graphical representation representing a BT headset device 124 or 126). Debates further discloses displaying detected identifying information on a display of the first electronic device. The method then further includes, in response to receiving both the captured image and a user selection of a specific one of the identifying information: associating the captured image with the selected identifying information and forwarding the association to the WCA service 150 for processing (Par. 0038).
At the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Debates that is, displaying a graphic or visual representation of a BT accessory device with the UI of R. 
By doing so, a device pairing environment in which a wireless connection assist (WCA) service 150 can be utilized to facilitate a short-range wireless connection between a first wireless device 102, such as a mobile phone, and a selected second device (e.g., Bluetooth (BT) headset (124 by utilizing an image of the selected second device (124) to identify the correct wireless connection setup and configuration (WCSC) instructions, (Debates, Par. 0020)
Therefore, it would have been obvious to combine R with Debates to obtain the invention as specified in claim 3.
As per claim 4, R in view of Debates discloses that the receiving an indication of user input to select the at least one graphical element that indicates the particular type of the at least ( In some embodiments, the device event manager 204 may communicate the alarm event information to the notification manager 208, along with a command to notify output devices, prompting the notification manager to generate a notification for output devices. In some embodiments, the notification manager 208 may send an update to the remote host communication manager 210, wherein the update contains the alarm event information. See R at least in Par., 0043).
 

As per claim 5, R in view of Debates discloses receiving an indication of user input that causes a transition from display of at least one of the first graphical user interface or another graphical user interface subsequently output for display after the first graphical user interface and to a second graphical user interface; in response to the indication of user input, transition from display of the at least one of the first graphical user interface or another graphical user interface subsequently output for display after the first graphical user interface and to display of the second user interface that is output for display initially in a pre-defined set of graphical user interfaces that are individually displayed in sequence, in response to successive indications of user inputs, to complete an inspection of the at least one article of PPE (The UI 104 may communicate with the device interface manager 202 to validate a login for the user, start discovery for PPE device, and pairing with the discovered PPE devices. Additionally, the device interface manager 202 may send an update to the UI 104 for the subscribed or paired devices, wherein the UI 104 may display the devices that have been added.   See R Pars. 0042 and 0044).

As per claim 6, R in view of Debates discloses receiving an indication of user input that causes a transition from display of the second graphical user interface to a third graphical user interface included in the pre-defined set of graphical user interfaces; in response to the indication of user input, transition from display of the second user interface to display of the third graphical user interface that includes an indication of an inspection irregularity and a graphical element selectable by an indication of user input to indicate the inspection irregularity (R, [0045] When the data readings are above or below the preset limit at step 306, the method 100 may proceed to step 312, wherein the safety communicator application may read out an alarm situation, the mobile device may vibrate or otherwise alert the user, possibly via the UI, the mobile device may send an email or other message to one or more preconfigured identifier, and the mobile device may send the data to the cloud 340).

As per claim 7, R in view of Debates discloses in response to receiving the indication of user input that indicates the inspection irregularity, store data that indicates an association between the inspection irregularity and the at least one article of PPE ( [0045] When the data readings are above or below the preset limit at step 306, the method 100 may proceed to step 312, wherein the safety communicator application may read out an alarm situation, the mobile device may vibrate or otherwise alert the user, possibly via the UI, the mobile device may send an email or other message to one or more preconfigured identifier, and the mobile device may send the data to the cloud 340. Once the data is sent to the cloud 340, at step 314, the data may be analyzed by the cloud network. At step 316, the analyzed data may be saved in the cloud for future reference, such as for maintenance or audits. At step 318, the data may be sent to the central monitoring station).

([0027] The application may present or display information to the user via a user interface on the smartphone or connected to the smartphone (such as a smartwatch). The application may compile the information received from each of the PPE devices into a consistent format, making it easier to read and understand. The user may be able to input commands to the application, such as adjusting alarm limits and settings in the application, which may then be communicated from the smartphone to the PPE device(s). Also see Par. 0006).

As per claim 9, R in view of Debates discloses performing at least one operation based at least in part on the message (the method comprising receiving, by the application, data read by one or more PPE device, alerting the user, via the UI, of the alarm status; and sending the data to the cloud network. See R, at least Pars. 0005 and 0006, and 0008).

As per claim 10, R in view of Debates discloses  in response to completion of successive indications of user inputs, determine that no inspection irregularities exist for the at least one article of PPE; and in response to the determination that no inspection irregularities exist for the at least one article of PPE, output a fourth graphical user interface that indicates information that is based at least in part on the determination that no inspection irregularities exist for the at least one article of PPE (At step 306 it may be determined if the PPE readings are within a preset limit. When the data readings are determined to be within the preset limit at step 306, the method 300 may proceed to step 308, wherein the UI may display the data, and wherein the data may be transmitted to a central monitoring station. See R, at least Pars. 0005 and 0044).

As per claim 11, R in view of Debates discloses  in response to completion of successive indications of user inputs, determine that at least one inspection irregularity exists for the at least one article of PPE; and in response to the determination that at least one inspection irregularity exists for the at least one article of PPE, output a fourth graphical user interface that indicates information that is based at least in part on the determination that at least one inspection irregularity exists for the at least one article of PPE (R, [0045] When the data readings are above or below the preset limit at step 306, the method 100 may proceed to step 312, wherein the safety communicator application may read out an alarm situation, the mobile device may vibrate or otherwise alert the user, possibly via the UI, the mobile device may send an email or other message to one or more preconfigured identifier, and the mobile device may send the data to the cloud 340).

As per claim 12, R in view of Debates discloses that wherein the information that is based at least in part on the determination that at least one inspection irregularity exists for the at least one article of PPE includes remedial information usable by the particular user to remedy the at least one inspection irregularity (R, [0027] The application may present or display information to the user via a user interface on the smartphone or connected to the smartphone (such as a smartwatch). The application may compile the information received from each of the PPE devices into a consistent format, making it easier to read and understand. The user may be able to input commands to the application, such as adjusting alarm limits and settings in the application, which may then be communicated from the smartphone to the PPE device(s).

As per claim 24, the claim is rejected under the same citations given to claim 2.

8.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over M R (US 2017/0330444) in view of Debates et al (US 20160037563 A1) and Witwer et al (US 2009/0006894).
As per claim 13, R in view of Debates does not seem to teach the language of claim 13. 
Witwer, on the other hand, discloses monitoring/tacking a PPE device, wherein monitoring can be implemented to ensure that personnel that need to wear a defined complement of personal protective equipment (PPE) can be sure they actually wearing, or carrying that complement of equipment. In another aspect of the invention’s Witwer, usage time for specific elements, or, pieces of PPE can be measured and tracked, and maintenance or replacement can be planned in accordance therewith. Pars. 0006.  In one form, the unit could include an RFID reader and an RF link to enable it to communicate with a displaced PPE Control Device. This device could, for example, collect PPE configuration and usage data from each PPE user communication unit. See Par. 0008. In other embodiments, the PPE control device 30 could be pre-programmed to generate maintenance alerts if "time of use" exceeded a pre-established value. It could also enable the device user to run reports to review equipment use history (by PPE type and specific PPE unit), review PPE usage by specific individuals or groups, and keep a history of "out of config" alerts. Par. 0027.
Thus, the system and method of monitoring personal protective equipment of Witwer would be able to monitor/track and log the environmental conditions to which the individual has been subjected to facilitate maintenance and timely replacement of such equipment.
R, Debates and Witwer are analogous art because they are from the same field of endeavor, communication with wireless devices (PPE).    

Therefore, it would have been obvious to combine R with Debates and Witwer to obtain the invention as specified in claim 13. 
 
As per claim 14, R in view of Debates and Witwer disclose that wherein the graphical element that indicates usage of the article of PPE indicates one or more instances of quantitative data that correspond to usage of the article of PPE (Witwer, for example, collect PPE configuration and usage data from each PPE user communication unit, Par. 0008).

As per claim 15, R in view of Debates and Witwer disclose that wherein the one or more instances of quantitative data comprise one or more of numerical statistics or graphical representations of the numerical statistics (Witwer, Par. 0027).
 

CONCLUSION

9	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170080262 A1 is directed to Method and Apparatus for Communication Enhanced Air Filtration Mask.   [0001] this invention relates to the art and science of air filtration. More specifically, the invention relates to an apparatus and system for providing protective air filtration mask equipment with enhanced voice transmission capabilities for use primarily in potentially hazardous workplace environments

10.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail  
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173